Citation Nr: 0319238	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  97-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from March 1961 to March 1964.

In a March 1991 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, determined that new and material evidence had not 
been submitted to reopen a claim of service connection for a 
stomach disorder.  The veteran was notified of that decision 
in March 1991, but he did not perfect a timely appeal.  Thus, 
that decision became final and binding on him based on the 
evidence then of record.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1996 RO rating decision that again 
determined that new and material evidence had not been 
submitted to reopen the claim for a stomach disorder.  
The Board also denied the petition to reopen the claim in May 
1998, and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), then known as the United 
States Court of Veterans Appeals.  In November 1998, the 
Court vacated the Board's decision and remanded the case for 
readjudication in accordance with the Federal Circuit Court's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
August 1999, the Board, in turn, remanded the case to the RO.  
The Board again remanded the case in August 2001.  

In its August 2001 Remand, the Board also assumed 
jurisdiction over and remanded the issues of a higher initial 
rating for a lumbar spine condition and for a total 
disability rating based on individual unemployability (TDIU).  
That was to comply with the Court's holding Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board directed the RO to 
issue a statement of the case (SOC) on both issues.  In 
December 2002, the RO issued an SOC addressing the denial of 
a TDIU and, in April 2003, the RO issued an SOC addressing 
the initial rating for the lumbar spine condition.  But the 
veteran did not then perfect an appeal to the Board 
concerning either issue by submitting a timely substantive 
appeal such as a VA Form 9 or equivalent statement.  So those 
issues are no longer before the Board.  
An additional claim for service connection for a psychiatric 
disorder will be addressed in the REMAND following the ORDER.  


FINDINGS OF FACT

1.  By rating decision of March 1991, the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for a stomach 
disorder; the RO properly notified the veteran of that 
decision and of his procedural and appellate rights.  

2.  The veteran did not perfect a timely appeal to the March 
1991 RO decision, so it became final and binding on him based 
on the evidence then of record.

3.  Evidence received since the RO's March 1991 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant of the evidence previously of record; and/or is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The March 1991 RO rating decision, which determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a stomach disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160, 20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 
20.1103 (2002).

2.  New and material evidence still has not been received to 
warrant reopening this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A petition to reopen the claim for service connection for a 
stomach disorder was denied by the RO in a March 1991 rating 
decision-which, when not appealed, became final and binding 
on the veteran based on the evidence then of record.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  Pursuant to 
38 U.S.C. §§ 5108 and 7105(c), when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.160, 20.200, 
20.201, 20.202, 20.301(a), 20.1103 (2002).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the Federal Circuit Court stressed that newly 
submitted evidence could be material if it resulted in a more 
complete record for evaluating the disability at issue.  With 
respect to any application to reopen a finally decided claim, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156, most notably a 
requirement that, to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim."  
See 66 Fed. Reg. 45,630 (effective as to claims received on 
or after August 29, 2001).  The claim in this particular 
appeal, however, was received prior to that cutoff date and, 
consequently, must be considered using the previous, albeit 
more liberal, version of this regulation.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary of 
VA shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the March 1991 
RO rating decision consisted of the veteran's service medical 
records (SMRs), his VA medical reports, his DD Form 214, his 
private medical records, and his claims and statements.  
These are briefly discussed below.

The veteran's DD 214 shows active service in the infantry 
from March 1961 to March 1964.  His SMRs reflect that on 
February 24, 1964, he reported to the Fort Hood dispensary 
that his stomach had hurt for a week, with no relation to 
meals.  The impression was a hyperactive GI tract.  A March 
2, 1964, report reflects that the pain was worse; that it was 
in the epigastrium, and that tenderness in that area was 
found.  The veteran was placed on an "ulcer diet" and 
treatment with "Gelusil" began.  The veteran underwent a 
separation examination on March 10, 1964, and no relevant 
abnormality was noted.  At that time, he completed a medical 
history questionnaire and checked "no" to a history of any 
stomach trouble.  SMRs also reflect treatment for various 
other complaints, but none for stomach-related pain.  

The veteran first applied for service connection for stomach 
ulcers in June 1970.  He reported initial treatment for a 
stomach ulcer in January 1963 at the Fort Hood dispensary.  

In July 1970, the veteran underwent a VA examination, the 
report of which notes that he recalled that he first received 
treatment for an ulcer two months prior to separation.  He 
recalled that he had been given Maalox(r) tablets at that time.  
He reported that he was first hospitalized for stomach ulcers 
at Wesley Memorial Hospital in September-October 1964.  The 
July 1970 VA examination report reflects that subjective 
epigastric pain was elicited and that fluoroscopy showed 
duodenal bulb ulcers.  The final diagnosis was active 
duodenal ulcer, symptomatic. 

In September 1970, the RO denied service connection for 
stomach ulcer on the basis that no stomach ulcer diagnosis 
was given during active service.  The veteran did not appeal 
that decision.  



In December 1990, the veteran requested that the claim be 
reopened.  He reported that the condition began in 1963-1964 
and that he was first treated in Germany.  He submitted 
private medical records from Family Healthcare Associates.  
These reports reflect treatment for chronic pain syndrome at 
various times during 1989 and 1990 and a September 1990 
report notes gastritis.  He also submitted an Army discharge 
document and a copy of a 1990 Social Security Administration 
(SSA) decision, neither of which appear to be relevant to the 
issue.  

In the March 1991 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran was notified of that decision later in 
March 1991, and he submitted a notice of disagreement (NOD) 
in April 1991 to initiate an appeal to the Board.  

In April 1991, the RO wrote to Wesley Hospital and requested 
any records dated from 1964 to 1985.  In August 1991, the RO 
wrote to the veteran, informing him that no response had been 
received from Wesley Hospital.  In October 1991, the RO 
issued a statement of the case (SOC) along with instructions 
and time limits for completing the appeal; however, the 
veteran did not respond further.  So the RO terminated his 
appeal and the March 1991 decision became final and binding 
on him based on the evidence then of record.  

The Board must next review the evidence submitted since the 
final March 1991 decision to determine whether any of it is 
new and material-that is, whether it is neither cumulative 
nor redundant, whether it is so significant it should be 
considered to fairly evaluate the claim, or whether it 
results in a more complete record for evaluating the service 
connection claim.  

The evidence submitted since the March 1991 RO decision 
includes an August 1996 VA compensation and pension 
examination report, VA treatment reports, private medical 
records, letters from the veteran's mother and sister, and 
his own claims and testimony.  These are briefly discussed 
below.  



The August 1996 VA examination report notes a duodenal ulcer, 
but does not tend to associate it with the veteran's active 
military service.  And this type of medical nexus evidence is 
a fundamental requirement of service connection.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, 
although this is new evidence, it is not material to the 
issue on appeal, which is whether the veteran's stomach 
disorder began during or otherwise might be related to his 
active military service.  So this evidence does not result in 
a more complete record for evaluating his claim.  None of the 
private medical records or other VA clinical records 
submitted since March 1991 address the etiology of the ulcer, 
either.  So, likewise, that evidence also is not material to 
the claim and does not result in a more complete record for 
evaluating the claim.

In April 1997, the veteran testified before an RO hearing 
officer that SSA might have some old treatment records from 
the 1960s.  And he recalled that he was treated in the mid-
1980s for his ulcer in Tennessee.  But this evidence is 
cumulative of his earlier assertions that he had received 
treatment for his stomach disorder in the 1960s.  He is 
merely reiterating the very same allegation, which is not 
new.  See Reid v. Derwinski, 2 312 (1992).  Its inclusion in 
the record, then, does not result in a more complete record 
for evaluating his claim.

At various times since March 1991, the veteran has otherwise 
reasserted that his stomach ulcer began during active service 
and required private hospitalization as early as September 
1964.  But since these assertions also were considered in the 
previous denials of his claim, they, too, are not new and do 
not result in a more complete record for evaluating his 
claim.



In June 1997, the veteran's sister reported that she recalled 
that the veteran was hospitalized at various times from 1964 
to 1970 for "ulcers of the stomach and/or his back".  In 
March 1998, the veteran's representative argued that if 
laypersons are competent to offer eye witness accounts, then 
the lay witness account of the veteran's hospitalization for 
ulcer soon after active service should be new and material 
evidence sufficient to reopen the claim.  In its May 1998 
decision (now vacated), the Board determined that, because 
the lay witness was not competent to diagnose a disability, 
much less comment on its etiology, this statement could not 
be new and material evidence.  The Board now clarifies that 
even though a lay witness is not competent to provide a 
diagnosis or etiology of a claimed disorder, a lay witness 
may provide evidence of facts clearly observed by that lay 
witness.  A lay witness merely recalling the veteran received 
medical treatment many years ago for an ulcer condition does 
not require expert skill or knowledge if it is not an attempt 
to provide a medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994).  Therefore, this type of 
evidence might be both new and material evidence in certain 
limited situations; but in this particular case, prior to the 
final March 1991 decision, the RO already had lay evidence of 
hospitalization from September to October 1964 for an ulcer, 
from the veteran himself.  Thus, the lay witness statement 
alleging that same fact is simply cumulative of the earlier 
evidence and does not provide a basis for reopening 
the claim.

In June 1997, the veteran's spouse reported that she met the 
veteran a month after he separated from active service and 
that he had back trouble at that time.  She did not mention 
any stomach trouble.  In June 1997, the veteran's mother also 
reported that his back bothered him during and since active 
service; however she did not mention any stomach disorder 
either.  So neither of these statements is material to the 
claim at hand.  

In June 1997, the veteran reported that SSA was not able to 
find any relevant records and that his sister had attempted 
to obtain any records from Wesley Hospital, but had been 
unsuccessful.  This does not result in a more complete record 
for evaluating the claim.  It is not new and material 
evidence.  

None of the other evidence submitted since March 1998 tends 
to show that the veteran's stomach disorder began during or 
is otherwise related to his active military service.  Thus, 
it is not new and material evidence.  Because the veteran 
has not submitted any evidence tending to show that his ulcer 
began during or is otherwise related to active military 
service, the petition to reopen his claim must be denied.  
38 U.S.C.A. § 5108.

With respect to VA's duties to notify and assist the veteran 
with his claim under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A(f) (West 2002) states the 
following:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has 
been disallowed except when new and material 
evidence is presented or secured, as described in 
section 5108 of this title.

However, 38 U.S.C.A. § 5103A(g) (West 2002) states the 
following:

Nothing in this section shall be construed as 
precluding the Secretary from providing such other 
assistance under subsection (a) to a claimant in 
substantiating a claim as the Secretary considers 
appropriate. 

The Board does not find, however, that any additional 
notification or assistance to the veteran in substantiating 
his claim is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (where the CAVC determined that the 
Board must notify the appellant of the evidence that he must 
obtain and of what evidence VA would attempt to obtain for 
him).


ORDER

Because new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for a 
stomach disorder is denied.  


REMAND

Recently, in April 2003, the RO denied a claim for service 
connection for a psychiatric disorder.  In a July 2003 
written presentation, the veteran's representative timely 
indicated disagreement with that decision and an intent to 
appeal it.  So, although a timely notice of disagreement 
(NOD) has been received, a statement of the case (SOC) has 
not been issued.  The veteran also has not been given an 
opportunity to perfect an appeal to the Board concerning this 
claim by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).

The Court has held that an unprocessed NOD should be 
remanded, rather than referred, to the RO.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, this issue is 
remanded for the following action:

Send the veteran an SOC concerning the 
denial of service connection for a 
psychiatric disorder.  Also inform him 
that, under 38 C.F.R. § 20.302 (2002), 
he has the remainder of the one-year 
period following notification of the 
April 2003 rating decision, or 60 days 
from the date of mailing of the SOC, 
whichever is later, to file a substantive 
appeal (VA Form 9, etc.) or to request an 
extension of time to do so.  Otherwise, 
the Board will not have jurisdiction to 
consider this claim.

Thereafter, if, and only if, a timely substantive appeal has 
been filed, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



